Citation Nr: 1710603	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  07-24 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for a mood disorder prior to May 18, 2013.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities prior to June 14, 2013.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served in the United States Army from July 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) which granted service connection for a mood disorder effective as of the February 13, 2006 date of claim and assigned a 30 percent rating.  In November 2014, the Regional Office (RO) in St. Petersburg, Florida increased the Veteran's initial disability rating for his mood disorder to 50 percent as of August 1, 2014, and assigned a TDIU as of June 14, 2013.  In August 2015, the RO effectuated a July 2015 Board decision which increased the Veteran's initial disability rating for his mood disorder to 50 percent as of February 13, 2006, and to 70 percent as of May 18, 2013.

The Board remanded the Veteran's claims for a higher initial rating for a mood disorder and TDIU in October 2013.  In a July 2015 decision, the Board increased the Veteran's disability rating to 50 percent prior to May 18, 2013, and to 70 percent as of that date.  Thereafter, the Veteran appealed the 50 percent rating prior to May 18, 2013 for a mood disorder to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the July 2015 decision as to that issue.  The Veteran waived any appeal of the denial of an initial rating in excess of 70 percent for a mood disorder as of May 18, 2013.  The Court granted the JMR in a May 2016 Order.  The issues return to the Board for further consideration.


FINDINGS OF FACT

1.  Prior to May 18, 2013, the Veteran's mood disorder was manifested by mood disturbances such as passive suicidal ideation, depression, poor hygiene, anxiety, insomnia, irritability, low energy, and social isolation.

2.  From February 13, 2006 to June 13, 2013, the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to May 18, 2013, the criteria for an initial disability rating of 70 percent, but no higher, for a mood disorder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9435 (2016).

2.  From February 13, 2006 to June 13, 2013, the criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The Veteran contends in his October 2011 notice of disagreement that his mood disorder should be rated as more than 50 percent disabling prior to May 18, 2013.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The Veteran is rated at 50 percent under DC 9435 for a mood disorder prior to May 18, 2013, and at 70 percent as of that date.  The 70 percent rating is not on appeal.

The Veteran's mood disorder has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9435.  Under the General Rating Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9435 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

Following a review of the evidence of record, the Board finds that a rating of 70 percent, but no higher, is warranted prior to May 18, 2013.  In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment and examination reports, and the Veteran's statements.

VA provided the Veteran with an examination in February 2011.  The VA examiner found that the Veteran's mood disorder was moderate-to-severe, and manifested by passive suicidal ideation, depression, poor hygiene, anxiety, insomnia, irritability, low energy, and social isolation.  She assigned a GAF score of 51.

Based on the evidence, the Board finds that throughout the appeal, the Veteran's mood disorder results in occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.

The Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, No. 15-2404 (U.S. Vet. App. Mar. 27, 2017).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have "been hospitalized or treated on an inpatient basis" to establish suicidal ideation because that "imposes a higher standard than the criteria in the [Diagnostic Code] for mental disorders."  Id.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation."  Id.  As applied, the passive suicidal ideation which the examiner recorded at the Veteran's February 2011 VA examination is sufficient to establish the suicidal ideation symptom consistent with a 70 percent rating in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

The evidence of record reflects that the Veteran has additional symptomatology, including insomnia and low energy.  See Mauerhan, 16 Vet. App. 436 (2002).

In this regard, the Board finds that the Veteran's symptoms prior to May 18, 2013 do not reflect total occupational and social impairment, even with consideration of some symptomatology thereof, because those symptoms are not shown to be of such severity as would more nearly approximate a 100 percent rating.  Id.  In light of the foregoing, the Board finds that the Veteran's symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula prior to May 18, 2013.

The Board has considered whether staged ratings are appropriate for the Veteran's mood disorder; however, the Board finds that his symptomatology has most nearly approximated symptoms such as those exemplified by the 70 percent disability criteria throughout the appeal, as reflected in the narrative summaries.  Thus, staged ratings are not warranted.

In summary, the Board finds that the Veteran's mood disorder symptoms result in occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  Accordingly, the Board concludes that prior to May 18, 2013, a 70 percent rating, but no higher, is warranted.  

The Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, the period on appeal for TDIU begins on February 13, 2006, the date of the Veteran's claim, and ends on June 13, 2013, the last day before his existing TDIU was granted.

The Veteran contends through his attorney's January 2017 statement that he has not been gainfully employed at any point during the pendency of this appeal, and his service connected disabilities are of sufficient severity that he qualifies for a grant of TDIU on a schedular basis throughout this time period.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

For the period on appeal regarding TDIU-February 13, 2006 to June 13, 2013-the Veteran was in receipt of service connection for a mood disorder that was 70 percent disabling, and an avulsion fracture of L2 that was 40 percent disabling.  His combined rating was thus 80 percent disabling, making him eligible for TDIU consideration on a schedular basis.  38 C.F.R. § 4.16(a).

The evidence pertaining to the Veteran's symptoms of his service-connected mood disorder and avulsion fracture of L2 reflects that it precluded him from obtaining or maintaining substantially gainful employment.  Specifically, Dr. Cesta, the Veteran's private physician, opined in January 2017 that the Veteran "has not worked since 1986 secondary to the combined effects of his service-connected avulsion fracture L2 and intractable psychiatric illness."

The evidence of record is consistent with Dr. Cesta's conclusions.  At his February 2011 VA examination for mood disorders, the Veteran reported that he worked part-time at a chicken ranch and in restaurants until he turned 19 years old.  Additionally, the Veteran wrote in his June 2013 partial VA Form 21-8940 that he attended four years of college, but "[h]ad to quit Voc[ational] Rehab[iliation] because they couldn't find any work that I was physically able to do."

Based on the Veteran's employment history and the severity of his service-connected disabilities, the Board finds that he was unable to secure or follow a substantially gainful occupation from February 13, 2006 through June 13, 2013.  Thus, entitlement to a TDIU is warranted from February 13, 2006 through June 13, 2013, and the Veteran's appeal is granted.  38 C.F.R. § 4.16(a).


ORDER

Effective February 13, 2006, an initial rating of 70 percent for a mood disorder, but no higher, is granted, subject to the applicable criteria governing the payment of monetary benefits.

From February 13, 2006 through June 13, 2013, subject to the law and regulations governing payment of monetary benefits, a TDIU is granted.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


